Citation Nr: 1513983	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


REMAND

The appellant served in the United States Army Reserve from February 1972 to November 1977.  He had active duty for training (ACDUTRA) from February to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

In September 2011, the appellant was afforded a VA audiologic examination to evaluate his hearing acuity.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
60
LEFT
40
50
45
55
60

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear based on the Maryland CNC Test.  

The examiner reviewed the appellant's claims file.  The examiner noted that the appellant reported post-service occupational and recreational noise exposure that included working for Teledyne Mohawk Rubber and in maintenance work where wearing hearing protection was required.  The examiner explained that a comparison of hearing tests administered upon the appellant's service entry on September 18, 1971, and upon service discharge on January 16, 1977, "reveals a decrease in lower frequencies left ear but no change in hearing right ear.  Thus, the left ear is service connected but not the right ear."

The examiner did not take into account the fact that the appellant had only had ACDUTRA from February to June 1972 and was otherwise serving as a reservist, which service likely included inactive duty training, but was not active duty service.  

The Board also notes that a September 2011 private outpatient service note shows that the appellant had requested a letter from a Dr. Brescia to demonstrate that his hearing loss was due to his military service.  No such letter was thereafter received.  

In order to give the appellant opportunity to present such a letter, and because the VA examiner's opinion was based on the inaccurate premise that the appellant had served on active duty from 1971 to 1977, the Board will remand the case for another opinion.

The case is REMANDED for the following action:

1.  The appellant should be given opportunity to submit a medical opinion regarding the onset of his right ear hearing loss, including any opinion Dr. Brescia may have prepared in response to the appellant's September 2011 request.

2.  Thereafter, schedule the appellant for a VA audiological examination.  The examiner should review the record, take a detailed history, and examine the appellant.  The audiologist should then provide an opinion as to the medical probabilities that the appellant's right ear hearing loss is traceable to event/disease or injury incurred during a period of ACDUTRA or inactive duty training performed by the appellant during his time as a reservist.  (Service connection is already in effect for left ear hearing loss.)  The medical reasons for accepting or rejecting the appellant's statements regarding continuity of symptoms since military service should be set forth in detail.  

3.  If service connection for right ear hearing loss remains denied, a supplemental statement of the case should be issued.  The appellant and his representative should be given opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


